

Exhibit 10.2
 
FORBEARANCE AGREEMENT
 
This Forbearance Agreement (this "Agreement") is entered into as of September 3,
2010, by and among GAMETECH INTERNATIONAL, INC., a Delaware corporation (the
"Borrower"), and BANK OF THE WEST, a California banking corporation ("Bank").
 
RECITALS
 
The Borrower and Bank are parties to a Business Loan Agreement dated as of
April 6, 2010 ("Loan Agreement"), pursuant to which the Borrower executed that
certain Promissory Note dated April 6, 2010 in the original principal amount of
$1,800,000 having final payment maturity date of March 31, 2011 ("Note").
 
Payment and performance of the Borrower's Indebtedness is secured by that
certain Assignment of Deposit Account Agreement dated April 6, 2010 pursuant to
which the Bank was granted a security interest in the Collateral including,
without limitation, a certificate of deposit account no. 003-780098 ("Assignment
of Deposit Account").
 
The Business Loan Agreement, Note, Assignment of Deposit Account and all
documents and instruments executed in connection therewith are hereinafter
collectively referred to as the "Loan Documents".  All capitalized terms not
otherwise defined in this Agreement shall have the meanings ascribed to them in
the Loan Documents.
 
The Borrower has requested that the Bank forbear from taking certain actions
available to the Bank on account of certain Events of Default which have
occurred under the Loan Documents as set forth in the Bank's letter to the
Borrower dated September 3, 2010 and the Bank is willing to grant the Borrower's
requests pursuant to the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings given them in the Loan Agreement.  In addition, the following
terms have the meanings set forth below:
 
"Forbearance Fee" has the meaning specified in Section 4.
 
"Forbearance Period" means the period commencing on the date hereof and ending
on the earliest of:
 
(a) the occurrence of the Stated Forbearance Termination Date;
 
(b) a default of, breach of, or failure to perform any term, covenant or
agreement on the part of the Borrower under, this Agreement; or
 
(c) the occurrence of an Event of Default (other than the Forbearance Specified
Events of Default), or an event that, with giving of notice or passage of time
or both, would constitute an Event of Default (other than the Forbearance
Specified Events of Default) under the Loan Documents.
 
"Forbearance Specified Events of Default" means the "Specified Events of
Default" as that term is defined in that certain Second Amendment to Forbearance
Agreement and Fifth Loan Modification Agreement entered into as of August 31,
2010 by and between Borrower, U.S. Bank National Association, as Agent, and U.S.
Bank National Association and Bank as Lenders ("Second Amendment to Forbearance
Agreement and Fifth Loan Modification Agreement").
 
 
"Stated Forbearance Termination Date" means October 31, 2010.
 
2. Forbearance.  During the Forbearance Period, except as set forth herein, the
Bank shall not, on account of the Forbearance Specified Events of Default,
exercise any right or remedy available to it under the Loan Agreement or the
other Loan Documents.  The foregoing shall not prohibit the Bank from exercising
any such right or remedy after the Forbearance Period (whether on account of the
Forbearance Specified Events of Default or any other default or Event of Default
now existing or hereafter arising), and the Borrower acknowledges that after the
Forbearance Period, the Bank shall have the immediate right (without limitation)
to commence action against the Borrower, enforce payment of the Note, commence
foreclosure proceedings under the Loan Documents, and otherwise enforce its
rights and remedies against the Borrower.
 
3. No Advances on Loan Documents.  During the Forbearance Period, Borrower shall
not obtain advances from the Bank pursuant to the Loan Documents including,
without limitation, obtaining advances for the issuance of commercial letters of
credit as provided for in the section entitled "Cessation of Advances" which
appears on page 3 of the Loan Agreement and Borrower acknowledges that Bank
shall have no further obligation to make any advances to the Borrower.
 
4. Continued Payment of Interest; Forbearance Fee.  The Borrower shall continue
to pay interest at the non-default rate set forth in the Loan Documents at the
times and the manner set forth in the Loan Documents.  The Borrower acknowledges
that the Bank, upon one business day's written notice to the Borrower, may
impose the default rate of interest set forth in the Loan Documents.  On the
date hereof, the Borrower shall pay to the Bank in immediately available funds a
forbearance fee (the "Forbearance Fee") in an amount equal to $1,000.  The
Forbearance Fee shall be deemed fully earned by the execution and delivery of
this Agreement.
 
5. Acknowledgments of the Borrower.  The Borrower acknowledges and agrees that
(a) the Loan Agreement, the Note and the other Loan Documents are the valid and
binding obligations of the Borrower, enforceable in accordance with their
respective terms, (b) the Borrower's obligations under the Loan Agreement, the
Note and the other Loan Documents, are subject to no defense, offset or
counterclaim of any kind, and (c) the Forbearance Specified Event of Default
have occurred and continue to exist, and the Bank is accordingly entitled to,
among other things, exercise their rights and remedies available under the Loan
Documents.  The Borrower acknowledges that, by entering into this Agreement, the
Bank has agreed to forbear from exercising certain rights and remedies on
account of the Forbearance Specified Events of Default, but that nothing in this
Agreement shall constitute a waiver of any such Forbearance Specified Event of
Default.
 
6. Release of Bank.  The Borrower hereby absolutely and unconditionally releases
and forever discharges the Bank, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof together with all of the present and
former directors, officers, attorneys, agents and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which the Borrower has had, now
has or has made claim to have against any such person for or by reason of any
act, omission, matter, cause or thing whatsoever arising from the beginning of
time to and including the date of this Agreement, whether such claims, demands
and causes of action are matured or unmatured, known or unknown, liquidated,
fixed or contingent, or direct or indirect.
 
7. Representations and Warranties.  The Borrower hereby represents and warrants
to the Bank as follows:
 
(a) The Borrower has all requisite power and authority, corporate or otherwise,
to execute, deliver and perform this Agreement and to perform its obligations
under this Agreement, the Loan Agreement, and the other Loan Documents to which
the Borrower is a party.  This Agreement, the Loan Agreement, and the other Loan
Documents to which the Borrower is a party have been duly and validly executed
and delivered to the Bank by the Borrower, and this Agreement, the Loan
Agreement, and the other Loan Documents to which the Borrower is a party
constitute the legal, valid and binding obligation of the Borrower, enforceable
in accordance with their terms.
 
(b) The execution, delivery and performance by the Borrower of this Agreement,
the Loan Agreement, and the other Loan Documents to which the Borrower is a
party have been duly authorized by all necessary corporate action and do not (i)
require any authorization, consent or approval by any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, (ii)
violate the Borrower's organizational documents or any provision of any law,
rule, regulation or order presently in effect having applicability to the
Borrower, or (iii) result in a breach of or constitute a default under, any
indenture or agreement to which the Borrower is a party or by which the Borrower
or its properties may be bound or affected.
 
8. Conditions Precedent.  The forbearance provided in Section 2 above and each
of the other provisions of this Agreement shall be effective only if the Bank
has received, on or before the date of this Agreement, each of the following,
each in form and substance acceptable to the Agent in its sole discretion:
 
(a) this Agreement, duly executed by the Borrower;
 
(b) the Borrower, U.S. Bank National Association, as Agent, and U.S. Bank
National Association as Agent and the Bank have executed that certain Second
Amendment to Forbearance Agreement and Fifth Loan Modification Agreement and all
conditions precedent set forth in Section 7 thereof have been satisfied;
 
(c) payment of the Forbearance Fee in immediately available funds to the Agent;
and
 
(d) a Certificate of the Secretary of the Borrower certifying as to the
resolutions of the board of directors of the Borrower approving the execution
and delivery of this Agreement.
 
9. Continuing Effect.  Except as expressly set forth herein, all terms of the
Loan Agreement and the other Loan Documents remain in full force and
effect.  This Agreement does not constitute (a) a waiver or excuse of any
payment required under the Loan Agreement or under any of the other Loan
Documents, (b) a waiver of any breach, default or Event of Default (including,
without limitation, the Forbearance Specified Events of Default under the Loan
Agreement or the other Loan Documents), or (c) except as expressly set forth in
Section 2 above, an agreement to forbear from action on account of any existing
or future breach, default or Event of Default.  No failure or delay on the part
of the Bank in exercising any right, power or remedy, whether hereunder or under
any other document in its favor, shall operate as a waiver thereof; nor shall
any single or partial exercise of such right preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.  The
remedies contained herein and under the other documents in favor of the Bank are
cumulative and not exclusive of any remedies provided by law or by any Loan
Document.
 
10. Costs and Expenses.  The Borrower hereby reaffirms its agreement under the
Loan Documents to pay or reimburse the Bank on demand for all costs and expenses
including without limitation the charges and disbursements of outside counsel to
the Bank, determined on the basis of such counsel's generally applicable rates
in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof.
 
11. Miscellaneous.  This Agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof and supersedes any prior oral
negotiations or agreements.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada.  This Agreement shall be
binding upon and shall accrue to the benefit of the parties and their successors
and assigns.  This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which counterparts of this Agreement, taken together, shall constitute
but one and the same instrument.  Section and paragraph headings contained
herein are for reference only.  Any provision of this Agreement that is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.
 


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 


 
DATED: September 15, 2010
GAMETECH INTERNATIONAL, INC.,
as Borrower
 
 
By:       
Name:
Title:
 
 
 
DATED: Septembe 15, 2010
BANK OF THE WEST
 
 
By:       
Name:
Title:

